Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed 05/26/2021 is acknowledged.
	The rejection of claims 4-7, 9, 12-24 under 35 U.S.C. 112(b) is withdrawn per claim amendments. 
	Claims 5, 6, 7, 9, 12, 13, 15, 16, 19-24 have been amended.
	Claims 1-3, 8, 10-11 are cancelled.
Claims 4-7, 9, 12-24 are being considered on the merits.
Claim Objections
In claims 6, 15 the proper claim language would be ‘….comprising …..or any combination thereof’.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 9, 12-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kettlitz (US 6,235,894; hereinafter R1) in view of Wang et al. (Carbohydrate polymers, 52: 207-217 (2003); hereinafter R2)
Claim 12 is a method of modifying a base starch source either physically, chemically or enzymatically and reacting the modified starch with an oxidizing agent that claim 13, the modified starch is produced by reacting a starch source of a specific protein content with n-octenyl succinic anhydride (nOSA) and oxidizing with an agent that can provide 4100-8200 ppm active chlorine. Claim 21 is drawn to a method of producing a modified starch using n-octenyl succinic anhydride (nOSA) and oxidizing it using sodium hypochlorite that provides 4500 -8200 ppm active chlorine. 
Claim 9 - R1 discloses heat stable high viscosity starches oxidized with chlorine under alkaline conditions. (Abstract).
Claims 4, 5, 6, 7, 12, 13, 21 - R1 teaches of oxidizing starch using hypochlorite and n-alkenyl succinic anhydride (nASA). The starch is first reacted with anhydride followed by hypochlorite. The treatment is carried out using n-octenyl succinic anhydride. (nOSA). (summary of the invention, par. 3)
R1 teaches that the treated starches retain a high viscosity even after prolonged heating. (col. 4, par. 1)
Claim 19 - R1 discloses that the inventive products have applications as thickeners for soups, sauces, meat products, dressings, spreads and convenience foods, bakery products and creams. (col. 5, par. 1 and 2)
Sine R1 discloses the use of oxidized starches in creams, the use of such starches in other dairy products as recited in claim 11 would have been motivated; especially when a thickener/stabilizer is required. 
Claims 12, 13, 21 - R1 discloses the special benefit of the combination of n-octenyl succinylation with hypochlorite treatment. (Example 5).
Claims 7, 9, 12, 13, 18, 21, 22,  - R1 teaches of using sodium or calcium hypochlorite that provides 100-4000 ppm active chlorine. (col. 4, lines 25-30)
However, R1 is silent to the use of hypochlorite that can provide 4100-8200 ppm active chlorine during oxidation step of the modified starch. 
Claims 15, 16, 17, 21, 23 -  R2 discloses physicochemical properties of waxy corn starches oxidized by different levels of sodium hypochlorite. (Title)
Claim 21 - R2 teaches of oxidizing the starch at sodium hypochlorite concentrations between 2500 -30000 ppm active chlorine. Oxidation at low concentrations of chlorine (≤ 10000 ppm) produces starch with significantly higher peak and final viscosities and less breakdown. (Abstract)
Claims 12, 13, 21 - R2 discloses the swelling power and water solubility index of oxidized starches using various levels of active chlorine concentration. (Table 4)
Claims 12, 13, 21, 23 - R2 discloses that the most notable differences for slightly oxidized starches (≤ 7500 ppm chlorine for waxy corn starch and ≤ 10000 ppm chlorine for common corn starch, compared with unmodified starches (0% chlorine) were their increased peak and final viscosities. (page 212, first par.)
Claims 4, 14 - While R2 does not disclose the protein content of waxy starches, however, such starches have protein content of less than 0.25% (dwb). (See Swinkels (Starch/Starke, 37: 1-5 (1985))
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teachings of R1 by using higher hypochlorite concentration as taught by R2. One would do so to produce a modified oxidized starch of a higher final viscosity as clearly disclosed by R2. Absent any evidence to the . 
Claims 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kettlitz (US 6,235,894; hereinafter R1) and  Wang et al. (Carbohydrate polymers, 52: 207-217 (2003); hereinafter R2), further in view of Klemaszewski (US 2010/0278994, hereinafter R3)
The disclosures of R1-R2 are incorporated by reference as outlined above. 
R1 clearly discloses the use of the modified oxidized waxy starches in foods, e.g. soups, creams, baked products etc. 
Claims 19, 20, 24 - R3 discloses the use of nOSA starches that have been oxidized by sodium hypochlorite in dairy products. The exemplary food compositions that may include the modified starches include yogurts, sour cream, pudding, cheese sauce, process cheese. (Abstract)
R3 discloses methods of preparing dairy products with nOSA-modified starches. [0027, 0028, 0029, 0030]
R3 discloses the methods for oxidizing the starch with hypochlorite and reacting it with n-octenyl succinic anhydride. [0049, 0050]
Therefore, it would have been obvious to use the modified, oxidized waxy starches in dairy products as clearly set forth by R3.
Response to Arguments
	Applicant’s arguments have been considered. These arguments are not deemed persuasive.

	a.	 The rejection  over R1 is not an anticipation. R1 process teaches of esterifying starch with octenyl succinic anhydride and oxidizing the esterified starch with hypochlorite. It is agreed that the range of active chlorine is below the presently claimed range. However, R1 does not state, anywhere in the document, that it is impossible to use higher concentrations of active chlorine. 
		Furthermore, the 2000 ppm active chlorine of Example 5, is only an example. Therefore, R1 does not teach away from the presently claimed invention, because R1 does not prohibit the use of active chlorine above 4000 ppm. 
	b.	Applicant is referred to CN 102367280A (English Abstract) that teaches of producing oxidized starch sodium octenyl succinate using hypochlorite. The range of active chlorine is 0.3-3.8 parts by weight. Assuming starch at 100 parts by weight as described In the Example, the range of chlorine that may be used is 300-38000 ppm.  
	2.	Applicant argues that a person of ordinary skill in the art does not combine Kettlitz (R1) with Wang (R2).
	a.	Wang is only used as teaching reference in order to teach oxidation of starch with hypochlorite at 7500-10000 ppm. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of 
		The teachings of Wang are motivating for trying higher concentrations of hypochlorite to oxidize esterified starch. 
		If Wang were using esterified starch and the range of active chlorine disclosed, there was no need for the primary reference. 
	3.	Applicant argues that the cited references provide no analysis of the relationship between active chlorine levels and the use of the resulting stabilized starch in food products.
	a.	 R1 and R2 teach of producing an oxidized esterified starch. They clearly disclose that such modified starches are used as thickeners/stabilizers in foods. Furthermore, Klemaszewski (US 2010/0278994, hereinafter R3) clearly teaches of using starch octenyl succinate that has been oxidized with hypochlorite in dairy products. 
		The specification is void of quantitative data to show that a lower concentration of oxidizing agent (hypochlorite) produces a less effective product. However, Wang is highly motivating to try higher concentrations of hypochlorite. 
		A prima facie case of obviousness is established where the Examiner demonstrates that the invention in nothing more than the predictable result of a combination of familiar elements according to known methods. KSR Int’l. Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007); Rolls-Royce, PLC v. United Technologies Corp., 603 F.3d 1325, 1338, (Fed. Cir. 2010)(“If a person of ordinary skill, before the time of invention and without knowledge of that invention, would have found the invention 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 102367280 (English Abstract) discloses oxidizing esterified starch using higher doses of active chlorine. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791